DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed September 23, 2022, which amends claims 1, 6-9, 11, 16, and 18 and cancels claims 2-5. Claims 1 and 6-18 are pending.

Drawings
The drawings were received on September 23, 2022.  These drawings are accepted.

Response to Amendment
Applicant’s amendment of the drawings, filed September 23, 2022, caused the withdrawal of the objection of the drawings as set forth in the Office action mailed June 24, 2022.
Applicant’s amendment of the specification, filed September 23, 2022, caused the withdrawal of the objection of the specification as set forth in the Office action mailed June 24, 2022.
Applicant’s amendment of the claims, filed September 23, 2022, caused the withdrawal of the rejection of claims 2-5 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2009/0273278) in view of Hatakeyama et al. (US 2015/0236274) as set forth in the Office action mailed June 24, 2022. The applicant cancels claims 2-5; therefore, the claims are no longer pending.
Applicant’s amendment of the claims, filed September 23, 2022, caused the withdrawal of the rejection of claim 18 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2009/0273278) as set forth in the Office action mailed June 24, 2022.

Response to Arguments
Applicant's arguments filed September 23, 2022 have been fully considered but they are not persuasive.
Regarding the applicant’s arguments Lee and Hatakeyama cannot be combined because Hatakeyama does not teach dibenzochrysene as a host material. The Office points out that neither host has to teach all the applicant’s claimed limitations. The Office points out that it is the combination of references that arrive at the applicant’s claimed invention. Given that Lee does not limit that blue dopant used with the host compounds it would have been obvious to use any know blue dopant (paragraph [0040]). One of ordinary skill in the art would choose the blue dopants of Hatakeyama because the use of the dopant leads to excellent EL elements (paragraph [0045]). The Office also points out that although Hatakeyama does not specifically teach dibenzochrysene as a host material, paragraph [0120] of Hatakeyama teaches that known fused ring that are known can be used and the host materials Lee would fit the description in paragraph [0120] of Hatakeyama. The applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 6-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2009/0273278) (hereafter “Lee”) in view of Hatakeyama et al. (US 2015/0236274) (hereafter “Hatakeyama”).
Regarding claims 1 and 6-18, Lee teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer composed of Alq, an electron injection layer composed of Liq, and a cathode (paragraphs [0089]-[0095]). Lee teaches that the light emitting is composed of a host material and a dopant, where the dopant can be a blue emitting material (paragraph [0093]). Lee teaches that the host material is derived from the following formula, 
    PNG
    media_image1.png
    159
    167
    media_image1.png
    Greyscale
, where any of R1-R16 can be dibenzofuran, dibenzothiophene, or carbazole (paragraphs [0012] and [0033]). Lee teaches that the host material can have a single substituent and specifically teaches compounds with carbazole, dibenzofuran, and dibenzothiophene substituents (paragraph [0034]). Lee teaches that host material can have the following structure 
    PNG
    media_image2.png
    131
    233
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    148
    258
    media_image3.png
    Greyscale
, and 
    PNG
    media_image4.png
    132
    229
    media_image4.png
    Greyscale
 are a few examples (paragraph [0034]). Lee does not limit the structure of the blue dopant (paragraph [0040]). 
Lee does not teach where the blue dopant meets the applicant’s claimed invention and does not specifically teach a host material comprising a dibenzofuran group, dibenzothiophene group, or a carbazole group.
Hatakeyama teaches an electroluminescent device comprising a blue dopant and a host material (paragraphs [0550]-[0553]). Hatakeyama teaches the following blue dopants, 
    PNG
    media_image5.png
    199
    236
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    166
    145
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    193
    265
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    177
    206
    media_image8.png
    Greyscale
, and 
    PNG
    media_image9.png
    173
    190
    media_image9.png
    Greyscale
 are a few examples (paragraph [0078]). Hatakeyama does not limit the host material used with the dopant (paragraph [0120]). Hatakeyama teaches that using the blue dopant leads to excellent EL elements (paragraph [0045]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try to make a compound according to the general formula of Lee, 
    PNG
    media_image1.png
    159
    167
    media_image1.png
    Greyscale
, where R3 is a dibenzofuran, dibenzothiophene, or a carbazole group and R1, R2, and R4-R16 are hydrogen groups. Given the specific teachings of Lee and the general formula the following compounds would have been obvious to one of ordinary skill in the art, 2-439, 2-448, 2-457, 2-466, 2-575, 2-584, 2-593, 2-602, 2-611, 2-623, 2-632, and 2-644. One of ordinary skill in the art would expect the compounds to act in similar manner as the other compounds specifically taught by Lee.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Lee so the blue dopant is the blue dopant taught by Hatakeyama. The motivation would have been to use a blue dopant to leads to an excellent EL device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571)272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759